DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer
The terminal disclaimer filed on July 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,079886 (Application 16/491,346) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	Applicant’s Amendment filed July 16, 2021 in response to Examiner’s Office Action has been reviewed. Claims 2-11 are pending. Claim 2 is amended. Claim 1 is canceled.

Allowable Subject Matter
Claims 2-11 are allowed. 
The prior art of record fails to teach or suggest individually calculate a first position, which has a greatest value of compression of the pressure sensor along the first axis, and calculate a corrected position of the touch by correcting the first position by a first correction 
	Dependent claims 3-11 being further limiting to the independent claim 1, are also allowed. 
	The closet prior art, Shin et al., US Patent Application Publication No 2016/0012766 teaches a display device integrated with a touch screen panel and a method of driving the same. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/THUY N PARDO/Primary Examiner, Art Unit 2691